DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 14 recite the limitation, “ . . . wherein the three or more dies are a same die rotated 90, 180, or 270 degrees.” The scope of the claim is vague because the reference angle is not known. In other words, to understand the meaning of the claim the rotation angle only has meaning with respect to some other angle or structure.
Regarding claims 9 - 20 The term “high-speed” in claims 9, 10, 17 and 18 is a relative term which renders the claim indefinite. The term “high-speed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term is relative and the interpretation thereof is heavily weighted according to the current state of the art.
The term “substantially parallel” in claim 18 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How close to parallel to the plane does the interconnect hub need to be to be considered substantially parallel.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2006/0095639 to Guenin et al.
Regarding claim 1, Guenin et al. teach an interconnect hub comprising: 
a first side (Fig. 1, for example); 
a second side (Fig. 1) opposite the first side to couple with three or more dies, and wherein the second side includes a plurality of electrical couplings to electrically couple at least one of the three or more dies to another of the three or more dies (Figs. 4B-4D and 11A – 11E); and 
wherein the electrical couplings are to facilitate data transfer between at least a subset of the three or more dies (¶[0117], “. . .Sets of base chips can be organized in arrays that communicate using bridge chips and proximity communication”).
	Regarding claim 2, Guenin et al. teach an interconnect hub, wherein the second side is to physically couple with the three or more dies (Figs. 4B-4D and 11A – 11E).
	Regarding claims 3, 11 and 19, Guenin et al. teach an interconnect hub, system and method wherein a corner of the second side of the interconnect hub is to physically couple with a corner of one of the three or more dies (Figs. 4C and 4D).
	Regarding claims 4 and 12, Guenin et al. teach an interconnect hub, wherein the three or more dies are tiled dies (Figs. 11A – 11E).
	Regarding claims 5 and 13, Guenin et al. teach an interconnect hub, wherein a subset of the plurality of electrical couplings are coupled with routing channels to facilitate direct communication between a first of the three or more dies and a second of the three or more dies (¶ [0122]).
	Regarding claim 6, Guenin et al. teach an interconnect hub, wherein the interconnect hub is a silicon bridge or interposer (¶ [0112]).
	Regarding claims 7 and 14, as best understood, Guenin et al. teach an interconnect hub, wherein the three or more dies are a same die rotated 90, 180, or 270 degrees (Figs. 4B – 4D and 11A – 11E).
	Regarding claims 8 and 15, Guenin et al. teach an interconnect hub, wherein the interconnect hub includes at least one passive component (¶ [0040]).
	Regarding claim 9, Guenin et al. teach an interconnect hub, wherein “[f]rom a signaling perspective, using unidirectional bridge chips provides the highest data performance.” (¶ [0111]). It is understood that high data performance will also include high-speed IO data transfer.
	Regarding claims 10 and 17, Guenin et al. teach a system comprising: 
three or more dies (Figs. 4B-4D and 11A – 11E); 
an interconnect hub (100) physically coupled to the three or more dies that includes: 
a first side; 
a second side opposite the first side to couple with the three or more dies, and wherein the second side includes a plurality of electrical couplings to electrically couple at least one of the three or more dies to another of the three or more dies (¶ [0122]); and 
wherein “[f]rom a signaling perspective, using unidirectional bridge chips provides the highest data performance.” (¶ [0111]). It is understood that high data performance will also include high-speed IO data transfer.
Regarding claim 16, Guenin et al. teach a system, wherein the second side of the interconnect hub is directly coupled with an active side of the three or more dies (Guenin et al., Claim 1).
	Regarding claim 18, Guenin et al. teach  a method comprising: 
positioning three or more dies in a tiled formation within a plane (Figs. 4B-4D and 11A – 11E); and 
electrically coupling a side of an interconnect hub to a side of the three or more dies, wherein the plane of the interconnect hub is substantially parallel to the plane of the dies in the tiled formation (Fig 1) to facilitate high-speed data transfer between the dies.
	Regarding claim 20, Guenin et al. teach a method, wherein electrically coupling the side of the interconnect hub to a side of the three or more dies further includes electrically coupling the side of the interconnect hub to an active side of the three or more dies (Guenin et al., Claim 1).
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814